Citation Nr: 0122987	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


REMAND

The veteran had active duty from June 1962 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.  In the December 1999 rating action the 
RO granted service connection for PTSD and assigned a 10 
percent rating

This case was previously before the Board in July 2001.  At 
that time the case was remanded to the RO for additional 
development of the record, including a current VA 
examination.  A review of the record shows that in August 
2001 the RO made a request to a VA medical facility to 
schedule the examination.  However, it appears that the case 
was prematurely returned to the Board prior to the completion 
of the requested examination. 

As indicated in the July 2001 Remand, on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO 
has not had the opportunity of reviewing the veteran's claim 
in conjunction with the implementing regulations. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied. 

2.  The RO is requested to ensure that all 
current VA treatment records pertaining to 
treatment for the PTSD are on file.  

3.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the severity of the service-connected 
PTSD.  All necessary tests and studies 
deemed necessary should be conducted.  It 
is requested that the examiner obtain a 
detailed occupational history. The 
examiner should express an opinion on the 
extent to which PTSD affects the 
appellant's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) with an explanation of 
the numeric code assigned.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination. 

4.  Thereafter, the RO should readjudicate 
this claim, to include consideration of 
staged rating as set forth in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


